DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a hardness tester having a loading arm provided with an indenter, a plate spring having an end fixed to the loading arm, a press that displaces the loading arm by bending the plate spring and that presses the indenter against a sample, a spring displacement detector, an arm displacement detector, and a controller that carries out a predetermined process in response to receiving a spring displacement signal and an arm displacement signal, wherein when the press is in operation the controller calculates hardness based on the detected displacement signals, and wherein when the press is not in operation and the controller is detecting displacement of the spring and arm, the controller informs a user to carry out or automatically carries out an initialization that resets the displacement amounts of the plate spring and the loading arm to zero.

The closest art of record is to Kawazoe, which features a plate spring, a loading arm, an indenter on the loading arm, a loading arm displacement sensor, a plate spring displacement sensor, and a controller.  The controller is not configured to alert a user to carry out or automatically carry out a zero-out initialization of the detected displacements when the press is not in operation and to calculate hardness from both displacements when the press is in operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 19, 2021